   CASE 0:18-cr-00170-WMW-BRT Document 228 Filed 09/03/20 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                            Case No. 18-cr-0170 (WMW/BRT)

                            Plaintiff,
                                                               ORDER
      v.

Kendra Sue Johnson (1),

                            Defendant.


      This matter is before the Court on a May 6, 2020 letter request filed by the Federal

Bureau of Prisons (BOP). (Dkt. 223.) The BOP seeks the Court’s guidance as to

whether Defendant Kendra Sue Johnson’s federal sentence should be retroactively

designated to run concurrently with or consecutively to two terms of imprisonment

subsequently imposed by Minnesota state courts. At the Court’s direction, Johnson and

Plaintiff United States of America filed memoranda of law addressing the BOP’s request.

(Dkts. 226, 227.) Both Johnson and the United States request a court order modifying

Johnson’s federal sentence or awarding her custody credit. For the reasons addressed

below, these requests are denied.

                                     BACKGROUND

      Johnson pleaded guilty in December 2018 to possessing with the intent to

distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). This

Court sentenced Johnson on April 30, 2019, to 84 months’ imprisonment for that

conviction.
    CASE 0:18-cr-00170-WMW-BRT Document 228 Filed 09/03/20 Page 2 of 13




      Subsequently, two Minnesota state courts sentenced Johnson to terms of

imprisonment in unrelated state-court matters. Specifically, in Case Number 62-CR-15-

4244, Ramsey County District Court revoked Johnson’s state-imposed probation and

sentenced her on May 15, 2019, to 699 days’ imprisonment. And in Case Number 30-

CR-17-684, Isanti County District Court sentenced Johnson on June 19, 2019, to

24 months’ imprisonment for a conviction of credit card fraud.           Because both of

Johnson’s state sentences were satisfied based on prior custody credit, she was released to

federal custody on June 20, 2019, to begin serving her federal sentence. Johnson’s

current projected date of release from BOP custody is June 6, 2025.

       Johnson submitted a request to BOP officials for her federal sentence to be served

concurrently with the state terms of imprisonment imposed by Ramsey County District

Court and Isanti County District Court on May 15, 2019, and June 19, 2019, respectively.

When this Court sentenced Johnson in this case, her state sentences had not been imposed.

And at the sentencing hearing, neither Johnson nor the United States addressed whether

any anticipated state sentence should run concurrently with or consecutively to Johnson’s

federal sentence. This Court, therefore, did not address the issue. 1 In light of these

circumstances, the BOP seeks this Court’s guidance as to whether Johnson’s federal

sentence should run concurrently with or consecutively to her state sentences.


1
       Similarly, according to the BOP, neither Ramsey County District Court nor Isanti
County District Court addressed this issue when those courts sentenced Johnson.
Johnson represents—and public records reflect—that the May 15, 2019 sentence of 699
days’ imprisonment imposed by the Ramsey County District Court was amended on
February 3, 2020, to run concurrently with Johnson’s federal sentence. The Isanti County
District Court’s June 19, 2019 sentence of 24 months’ imprisonment has not been
similarly amended.

                                            2
   CASE 0:18-cr-00170-WMW-BRT Document 228 Filed 09/03/20 Page 3 of 13




       After receiving the BOP’s letter request, the Court ordered Johnson and the United

States to file memoranda of law addressing this issue. In her memorandum, Johnson

argues that she is entitled to 496 days’ credit on her federal sentence for time spent in

state custody between her arrest on December 19, 2017, and the imposition of her federal

sentence on April 30, 2019. Johnson contends that this Court should modify her federal

sentence downward to 68 months’ imprisonment to reflect this custody credit. In its

memorandum, the United States argues that any custody credit to which Johnson is

entitled should be limited to “the 255 days from the date of her initial arrest on December

19, 2017, through the date of the dismissal of her related state drug charges on August 31,

2018.” The United States opposes custody credit for the period between August 31, 2018,

and June 20, 2019, because that time was served as a result of unrelated state charges.

                                       ANALYSIS

       The narrow issue before the Court is the BOP’s request for guidance as to whether

Johnson’s federal sentence should run concurrently with or consecutively to her

subsequently imposed state sentences.       The BOP’s request implicates two distinct

statutory provisions. Section 3584(a) governs the circumstances in which a sentencing

court should order multiple terms of imprisonment to run either consecutively or

concurrently. See 18 U.S.C. § 3584(a). In contrast, Section 3621(b) governs the location

the BOP should designate as the place of imprisonment. See 18 U.S.C. § 3621(b). As

addressed below, whereas Section 3584(a) pertains to the district court’s sentencing

authority, Section 3621(b) pertains to the BOP’s discretionary authority to carry out the

sentence imposed by the sentencing court.


                                             3
    CASE 0:18-cr-00170-WMW-BRT Document 228 Filed 09/03/20 Page 4 of 13




       I.     Johnson’s Sentence

       The authority to determine whether multiple sentences should run either

consecutively or concurrently pursuant to Section 3584(a) rests with the sentencing court.

Setser v. United States, 566 U.S. 231, 239 (2012). At the time of sentencing, a district

court “may preemptively decide whether a federal sentence and an ‘anticipate[d]’ state

sentence should run consecutively or concurrently to one another.” United States v. Snow,

949 F.3d 1094, 1097 (8th Cir. 2020) (quoting Setser, 566 U.S. at 236–37). But because

the parties did not raise the issue of any anticipated state sentences at Johnson’s

sentencing hearing in this case, this Court’s sentencing judgment does not address the

issue. Thus, the BOP seeks guidance as to the legal effect of the Court’s silence.

       The general rule is that “[m]ultiple terms of imprisonment imposed at different

times run consecutively unless the court orders that the terms are to run concurrently.”

18 U.S.C. § 3584(a). Johnson’s federal term of imprisonment was imposed at a different

time than her state terms of imprisonment were imposed. As such, her federal term of

imprisonment presumptively runs consecutively to her state terms of imprisonment unless

the sentencing court orders them to run concurrently, which this Court did not do. When

a “district court could have, but did not, order concurrent sentences . . . the default rule of

[Section] 3584 for sentences imposed at different times” is that “the federal sentence [is]

to be consecutive to the state sentence.” Elwell v. Fisher, 716 F.3d 477, 484 (8th Cir.

2013) (concluding that BOP “correctly interpreted the district court’s silence as requiring

consecutive sentences”). Accordingly, by operation of 18 U.S.C. § 3584(a), because this

Court did not order Johnson’s federal sentence to run concurrently with any other


                                              4
    CASE 0:18-cr-00170-WMW-BRT Document 228 Filed 09/03/20 Page 5 of 13




sentence, her federal term of imprisonment runs consecutively to her subsequently

imposed state sentences.

       In response to the BOP’s letter, both the United States and Johnson suggest that

the Court should “modify” Johnson’s sentence or “order that state time run concurrently

with” Johnson’s federal sentence. But neither the United States nor Johnson addresses

whether or to what extent this Court has the authority to retroactively modify Johnson’s

now-final sentence. Instead, the legal authority cited in the parties’ memoranda of law

pertains to a district court’s authority to determine the consecutive or concurrent nature of

a defendant’s sentence at the time of sentencing. The Court sentenced Johnson more than

a year ago.     The Court entered a sentencing judgment on May 2, 2019, which

subsequently became final when Johnson did not file an appeal. As such, the legal

authority that the United States and Johnson rely on is inapposite.

       A district court’s authority to later reexamine a sentence is limited. See, e.g., 18

U.S.C. § 3582(c) (providing that a “court may not modify a term of imprisonment once it

has been imposed” except in limited circumstances); Fed. R. Crim. P. 35 (addressing

limited circumstances in which a sentencing court may correct or reduce a sentence);

United States v. Harris, 574 F.3d 971, 972–73 (8th Cir. 2009) (recognizing that a district

court has limited jurisdiction to reexamine a sentencing judgment); Fegans v. United

States, 506 F.3d 1101, 1104 (8th Cir. 2007) (observing that Congress has “dramatically

curtail[ed] a district judge’s power to revise a sentence after its imposition” (internal

quotation marks omitted)). Here, a motion to modify Johnson’s sentence has not been

filed, nor have the parties identified any legal authority for the Court to modify Johnson’s


                                             5
    CASE 0:18-cr-00170-WMW-BRT Document 228 Filed 09/03/20 Page 6 of 13




sentence in the present circumstances. Thus, to the extent that the BOP or the parties

request a retroactive substantive modification to Johnson’s federal sentence, those

requests are denied.    Johnson’s federal sentence is consecutive to her subsequently

imposed state sentences as a matter of law.

       II.    Custody Credit

       In response to the BOP’s letter, both the United States and Johnson also request

that the Court “credit” Johnson for time she spent in state custody. Federal law provides

for a defendant to be given credit for certain time spent in custody before the date that a

federal sentence commences. See 18 U.S.C. § 3585(b). But this Court lacks the authority

to calculate custody credit because that authority rests exclusively with the BOP. See

United States v. Pardue, 363 F.3d 695, 699 (8th Cir. 2004) (citing United States v. Wilson,

503 U.S. 329, 333 (1992)). To the extent that the United States and Johnson suggest that

this Court should calculate, recalculate, or otherwise order any time to be “credited”

toward Johnson’s federal sentence, this Court lacks the authority to do so. 2 For this

reason, the parties’ requests for an order awarding custody credit are denied.

       III.   Retroactive Designation of Place of Confinement

       According to the BOP’s letter, “Johnson has requested that her federal sentence be

served concurrently with the state term, which would be accomplished by the [BOP]

designating the state institution for service of her federal sentence under 18 U.S.C.

§ 3621(b).”    Despite the Court’s order giving the United States and Johnson an


2
       Judicial review of the BOP’s calculation of custody credit is permissible only after
a prisoner first exhausts all administrative remedies and then files a petition for a writ of
habeas corpus. See Pardue, 363 F.3d at 699. Johnson has not done so here.

                                              6
   CASE 0:18-cr-00170-WMW-BRT Document 228 Filed 09/03/20 Page 7 of 13




opportunity to respond to the BOP’s request, neither party’s memorandum of law

addresses 18 U.S.C. § 3621(b). The Court nonetheless addresses the BOP’s request in

light of Section 3621(b).

       A.     BOP’s Authority Under Section 3621(b)

       In addition to calculating custody credit, the BOP possesses “discretionary

authority to designate a state facility as a place for federal confinement pursuant to 18

U.S.C. § 3621.” Elwell, 716 F.3d at 483 (citing Setser, 566 U.S. at 239). Such a

designation can, in effect, render multiple sentences partially or entirely concurrent

irrespective of the sentencing court’s pronouncement of a defendant’s sentence. In Setser,

the Supreme Court described this discretionary authority as follows:

              The [BOP] may . . . order that a prisoner serve [a] federal
              sentence in a state prison. Thus, when a person subject to a
              federal sentence is serving a state sentence, the [BOP] may
              designate the state prison as the place of imprisonment for the
              federal sentence—effectively making the two sentences
              concurrent—or decline to do so—effectively making them
              consecutive.

566 U.S. at 235 (citing 18 U.S.C. § 3621). The Eighth Circuit has expressly interpreted

Setser as treating the exercise of the BOP’s Section 3621 discretion “as an issue separate

and distinct from” the district court’s sentencing authority to determine whether multiple

terms of imprisonment should be either consecutive or concurrent. Elwell, 716 F.3d at

484.   As such, regardless of whether the district court orders multiple terms of

imprisonment to run concurrently, “[t]he BOP is authorized to designate a facility

(federal or state) as the site for a defendant convicted of a federal offense to serve [a]

federal sentence.” Id. at 486. “The BOP may do this in advance of prisoner placement or


                                            7
    CASE 0:18-cr-00170-WMW-BRT Document 228 Filed 09/03/20 Page 8 of 13




through a nunc pro tunc order designating the state facility after the fact.” Id. Here,

although the discretion to make this designation rests with the BOP, the BOP has

requested this Court’s input.

       B.     Sentencing Court’s Authority Under Section 3621(b)

       When deciding whether to designate a state facility as the place of imprisonment

for a federal sentence, the BOP may consider multiple factors, including the sentencing

court’s intent. Id.; accord 18 U.S.C. 3621(b) (providing that BOP may consider “any

statement by the court that imposed the sentence . . . concerning the purposes for which

the sentence to imprisonment was determined to be warranted; or . . . recommending a

type of penal or correctional facility as appropriate”). In doing so, “it is not necessarily

the case that the BOP, when applying [Section] 3621, must interpret silence as

evidencing a district court’s intent to impose consecutive sentences.” Elwell, 716 F.3d at

486–87. Instead, the BOP has discretion in how it interprets the Court’s silence as to

whether multiple sentences should be concurrent or consecutive. Id. Here, rather than

relying solely on the Court’s pronouncement of Johnson’s sentence at the time of her

federal sentencing, the BOP requests the Court’s post-sentencing “guidance.” The Court

must, therefore, consider the extent of its authority to provide such guidance.

       Although this Court lacks authority to retroactively modify Johnson’s sentence or

calculate Johnson’s custody credit, a sentencing court is authorized to make non-binding

recommendations to the BOP. See, e.g., United States v. Walker, 917 F.3d 989, 990 (7th

Cir. 2019) (observing that district court has “discretion to make a recommendation to the

BOP as to whether pretrial credit is appropriate”); accord United States v. Elmardoudi,


                                             8
   CASE 0:18-cr-00170-WMW-BRT Document 228 Filed 09/03/20 Page 9 of 13




501 F.3d 935, 940 (8th Cir. 2007) (observing that sentencing decision included

“recommendation that [BOP] should credit” the defendant for time spent in pretrial

detention). Indeed, a sentencing court has express statutory authority to “recommend[ ] a

type of penal or correctional facility as appropriate.”     18 U.S.C. § 3621(b)(4)(B).

Although such recommendations typically occur at the time of sentencing, a court may—

but is not required to—issue non-binding recommendations to the BOP after the

defendant has begun serving a sentence. See, e.g., United States v. Pineyro, 112 F.3d 43,

45 (2d Cir. 1997) (concluding that, after a sentence has been imposed, a district court’s

authority is limited to making a “non-binding recommendation” to BOP); United States v.

Rovetuso, 840 F.2d 363, 367 (7th Cir. 1987) (suggesting that a district court may issue a

“clarifying order” as to sentencing intent if the order does not substantively modify a

previously imposed sentence); Rickman v. Maye, 196 F. Supp. 3d 1197, 1199 (D. Kan.

2016) (explaining that, after “BOP sought guidance from the federal sentencing court to

determine whether it was the federal court’s intent that the state and federal sentence[s]

would run concurrently,” the sentencing court issued a recommendation to BOP).

Therefore, the Court construes the BOP’s letter as a request for a non-binding

recommendation as to whether the BOP should exercise its discretion to retroactively

designate the institution where Johnson served her state sentences as the place of

imprisonment for her federal sentence.

      As addressed above, the BOP may consider the sentencing court’s intent when

designating the institution where a defendant should serve a federal sentence. Elwell, 716

F.3d at 486.   Because this Court had no knowledge of Johnson’s anticipated state


                                            9
   CASE 0:18-cr-00170-WMW-BRT Document 228 Filed 09/03/20 Page 10 of 13




sentences at the time of her federal sentencing hearing, the Court had no intent, one way

or the other, as to whether the sentences should run concurrently or consecutively. Had

the Court been aware of Johnson’s anticipated state sentences, the Court would have

consulted the relevant guidance from the United States Sentencing Guidelines.

      The Sentencing Guidelines provide that a federal sentence should run concurrently

with an anticipated state sentence if the anticipated state sentence arises from an offense

that is “relevant conduct” to the instant offence.      U.S.S.G. § 5G1.3(c).     But it is

undisputed that Johnson’s state sentences involved conduct unrelated to Johnson’s federal

conviction. In such circumstances, the Sentencing Guidelines provide that the sentences

“may be imposed to run concurrently, partially concurrently, or consecutively” so as “to

achieve a reasonable punishment for the instant offense.” U.S.S.G. § 5G1.3(d). In

complex situations, a sentencing court may exercise its discretion “to fashion a sentence

of appropriate length and structure it to run in any appropriate manner to achieve a

reasonable punishment for the instant offense.” Id. cmt. 4(D). When determining a

“reasonable punishment” under this provision, the Sentencing Guidelines advise a

sentencing court to avoid unwarranted sentencing disparities by considering the factors in

18 U.S.C. § 3553(a), the type and length of the other sentence and the amount of time

already served on that sentence, and any other relevant circumstance. Id. cmt. 4(A).

      Johnson was arrested on December 19, 2017, in connection with the

methamphetamine offense of which she was convicted in this case. She remained in state

custody for 548 days, from the date of her arrest until June 20, 2019, when she was

released to federal custody to begin serving the federal sentence imposed in this case.


                                            10
    CASE 0:18-cr-00170-WMW-BRT Document 228 Filed 09/03/20 Page 11 of 13




According to the Presentence Investigation Report, during the first 255 days of this 548-

day period of state confinement, state drug charges were pending against Johnson for the

same conduct that resulted in Johnson’s conviction in this case.3

       Based on the foregoing facts, the United States argues that it would be fair for 255

of the days Johnson spent in state custody to count toward Johnson’s federal sentence. In

support of this argument, the United States relies on 18 U.S.C. § 3585(b)(1), which

provides that a defendant must be given credit toward a federal term of imprisonment for

time “spent in official detention prior to the date the sentence commences . . . as a result

of the offense for which the sentence was imposed.” But the United States fails to

consider the final clause of Section 3585(b), which limits such credit to time spent in

official detention “that has not been credited against another sentence.”        18 U.S.C.

§ 3585(b). It is undisputed that the time Johnson spent in state custody beginning on

December 19, 2017, has been credited against another sentence—namely, the 24-month

state sentence subsequently imposed by Isanti County District Court. 4 As such, the


3
      Specifically, this 255-day period began when Johnson was arrested on December
19, 2017, and ended when the state drug charges against Johnson were dismissed on
August 31, 2018.
4
        As addressed above, the sentence of 699 days’ imprisonment imposed by Ramsey
County District Court was later amended to run concurrently with Johnson’s federal
sentence. Consequently, the time Johnson spent in state custody beginning on December
19, 2017, is no longer credited against Johnson’s 699-day sentence imposed by Ramsey
County District Court. Although the parties suggest that Isanti County District Court
might amend the 24-month state sentence to run concurrently with Johnson’s federal
sentence, there is no evidence that such an amendment has occurred. This is precisely the
reason the Supreme Court has concluded that the BOP, not the sentencing court, must
calculate custody credit. See Wilson, 503 U.S. at 333–34 (concluding that authority to
calculate custody credit rests with BOP because this calculation cannot be made until
after a defendant begins to serve a sentence).

                                            11
   CASE 0:18-cr-00170-WMW-BRT Document 228 Filed 09/03/20 Page 12 of 13




argument advanced by the United States is not a persuasive basis for this Court to

recommend to the BOP that Johnson’s time in state custody should be retroactively

designated as the place of confinement for Johnson’s federal sentence.

      The United States and Johnson advance no other arguments that pertain to whether

the Court should recommend a retroactive designation of Johnson’s federal sentence to be

served in state custody.      Nor has the Court identified any basis for such a

recommendation. When it sentenced Johnson, this Court considered the relevant portions

of the Sentencing Guidelines and the factors in 18 U.S.C. § 3553(a). The Court imposed

a sentence of 84 months’ imprisonment, which the Court deemed to be a reasonable

punishment for Johnson’s federal offense. Notably, Johnson’s subsequently imposed

state sentences pertain to offenses unrelated to Johnson’s federal conviction. On this

record, the parties have not identified a persuasive basis for the Court to make a post-

sentencing recommendation to the BOP as to the retroactive designation of Johnson’s

place of confinement. Accordingly, the Court declines to do so.

      In summary, Johnson’s federal sentence is consecutive to her subsequently

imposed state sentences as a matter of law, and the Court lacks authority either to

retroactively modify Johnson’s sentence or to award custody credit to Johnson for time

she served in state custody. At most, the Court has authority to make a non-binding

recommendation to the BOP. For the reasons addressed herein, the Court makes no such

recommendation and takes no position as to how the BOP should exercise its discretion

to calculate Johnson’s custody credit under 18 U.S.C. § 3585(b) or to retroactively

designate Johnson’s place of confinement under 18 U.S.C. § 3621(b).


                                           12
   CASE 0:18-cr-00170-WMW-BRT Document 228 Filed 09/03/20 Page 13 of 13




                                         ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED:

      1.     Defendant Kendra Sue Johnson’s request for a sentencing modification or

custody credit, (Dkt. 226), is DENIED.

      2.     Plaintiff United States of America’s request for a sentencing modification

or custody credit, (Dkt. 227), is DENIED.

      3.     The Clerk of Court is directed to mail a copy of this Order to the Federal

Bureau of Prisons in response to the May 6, 2020 letter, (Dkt. 223).



Dated: September 3, 2020                               s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                            13
